Weston J.
delivered the opinion of the Court, at the succeeding term in Cumberland.
It is the policy of the statute of frauds to require written evidence of certain contracts, for the purpose of security against the frailty of memory on the one hand, and fraud and perjury on the other. The wisdom of this policy has been generally approved, an«l might be illustrated, if necessary, by a consideration of the insecurity and uncertainty to which important rights, especially in relation to real estate, would be exposed, if the law was changed by the legislature, or relaxed by judicial construction. In a community whore almost every individual is able to write, it imposes no unreasonable burthen; and indeed requires nothing more thru) what is dictated by common prudence, and a due regard to valuable interests., It will sometimes happen that men, who do not feel the force of moral obit-*468gation, will avail themselves of the rale, to escape from the perform-anee of contracts, which, in equity and good conscience, they ought to fulfill. It is to be regretted that instances of this kind should occur, where the law cannot afford adequate relief. ■ They arise from the unavoidable operation of general rules.' It is not the fault of the law, that parties are thus exposed to suffer. It is because they are too confiding, and neglect the forms and precautions which the law has provided for their security and protection.
In the case before us, by the appointment of all the parties in interest, land of considerable value was conveyed, by an absolute deed, to the defendant and two other persons. They paid no part of the consideration, although they had become sureties for the plaintiff for a portion of it, from the payment of which, however, they were ultimately relieved. There was no declaration of trust in writing ; nor did, they enter into any written contract to convey the land to him, or to any other person whom he might appoint. The plaintiff had placed himself in their power; and they could have held the land, however unconscientious such a course might have been, in defiance of any legal remedy. They stopped short of the extreme point of injustice, to which they might have gone, if they had availed themselves, to the utmost extent, of the legal advantage they derived from the mistaken confidence reposed by the plaintiff in their honor and integrity. They insisted that the plaintiff should pay a sum equal to about one eighth of the value of the land, and he, finding he could obtain no terms more favorable, deemed it prudent to pay what they required. He now brings this action, to recover back the sum received by the defendant.
A moral obligation has been held a sufficient consideration for an express promise; but the law does not imply a promise, except upon the basis of a legal obligation. A contract for the conveyance of. real estate, or of any interest in it, not reduced to writing and signed by the party to be charged, or his authorized agent, does not create an obligation of the latter kind. The law takes no notice of it as the foundation of legal rights. The grantees, in the case under consideration, were the legal owners of the land$ they relinquished it for a stipulated sum; and this sum, received upon a legal consideration, *469they will be suffered to retain, notwithstanding they may have refused to perform a contract, which the law does not enforce.
It has been often laid down as a general proposition, that the law implies a promise to pay or refund money, which in equity and good conscience ought not to be withheld. The generality however of this rule is not without qualification The law lends not its aid to enforce equities, however binding in conscience, which are not founded upon a legal consideration. It is undoubtedly equitable that co-trespassers upon the person or property of another, should contribute in the payment of satisfaction to the party injured; and yet if one pay voluntarily, or be compelled to do so by suit, he has no remedy for contribution. The law will not enforce express promises, nor raise implied ones, which are against public policy, or which indirectly tend to defeat its rules. If the principle of equity and good conscience, according to the moral sense of mankind, is to be a basis upon which the law will, without exception, imply an assumpsit, the policy of the statute of frauds may be greatly impaired. A party is under a parol contract, binding in conscience but not at law, to convey real estate. He refuses to do it. The party contracted with purchases and obtains a conveyance, upon the payment of a sum of money as a new consideration. If upon these facts, an action lies to recover back the money, the law is indirectly made the instrument of defeating its own principles. If the purchaser of real estate could recover back the purchase money, whenever he could prove a parol trust against the vendor, and thus establish the fact that the consideration was retained against equity and good conscience, it would be to no purpose that, by the policy of the law, all trusts not declared in writing, except such as arise by implication of law, are disregarded.
In the case of Hall v. Shultz, 4 Johns. 240. the plaintiff presented a strong case in equity, arising from hard and oppressive conduct, on the part of the defendant. A farm of the plaintiff’s worth eight thousand dollars, was about to be sold by the sheriff at auction, on an execution against him. Not being able at that time to command the money, he procured the defendant to purchase it in for him ; under a parol agreement that the defendant should reconvey to the plaintiff, upon being refunded the purchase money and inter*470est; and, asoné witness testified, a reasonable compensation for his trouble. The defendant bought the farm for about three thousand dollars; but refused to reconvey to the plaintiff, except upon the repayment of the principal and interest advanced, with the further sum of three hundred dollars. The plaintiff complained of this exaction, as a violation of their agreement; but not being able to obtain better terms, he paid the money required, and took a reconveyance of the land. He then brought assumpsit to recover back the three hundred dollars. Thompson J. was for supporting the action ; and he adduced authorities, and urged, with great ability, every argument which could be brought to bear in aid of his opinion. But he did not satisfy his, brethren, Kent C. J., Spencer, Van Ness and Yates, Justices, who concurred in deciding that, hard as the plaintiff’s case was, he was remediless, the defendant being protected by the statute of frauds.
It has been contended in argument, that the opinion of Justice Thompson was confirmed by ‘ the subsequent case of Shepherd v. Little, 14 Johns. 210; but it will be found upon examination, that in that case it was only decided, that assumpsit will lie for the price of laud conveyed, notwithstanding the consideration is formally acknowledged by the deed to have been received.

New trial granted.